1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
7
                                  UNITED STATES DISTRICT COURT
8
9                                EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO BRANCH
11
12
     DEBRA LYNN WIEDMAN,                                Case No.: 2:18-cv-02697-DMC
13
                    Plaintiff,
14
     vs.                                                STIPULATION AND ORDER
15                                                      EXTENDING PLAINTIFF’S TIME TO
     NANCY A. BERRYHILL,                                FILE A MOTION FOR SUMMARY
16                                                      JUDGMENT/REMAND
     Acting Commissioner of Social Security,
17
18                  Defendant
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21
     undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Motion for
22
     Summary Judgment in the above-referenced case is hereby extended to the new due date of May
23
24   28, 2019.

25          This extension (30 days) is requested because the brief writer has an extremely full
26
     briefing schedule for the week and needs additional time to review the transcript prior to filing
27
     the Motion for Summary Judgment.
28
1    DATED: April 25, 2019   /s/ Shellie Lott
                             Shellie Lott
2                            Attorney for Plaintiff
3
4
     DATED: April 25, 2019   McGREGOR W. SCOTT
5                            United States Attorney
6                            DEBORAH LEE STACHEL
                             Regional Chief Counsel, Region IX
7
                              /s/ Carol S. Clark
8
                             CAROL S. CLARK,
9                            (As authorized via E-mail on 4/24/19)
                             Special Assistant U S Attorney
10                           Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
7                                 UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
                                         SACRAMENTO BRANCH
10
11
12   DEBRA LYNN WIEDMAN,                                  Case No.: 2:18-cv-02697-DMC

13                  Plaintiff,

14   vs.                                                  ORDER EXTENDING PLAINTIFF’S
                                                          TIME TO FILE A MOTION FOR
15   NANCY A. BERRYHILL,                                  SUMMARY JUDGMENT/REMAND
16   Acting Commissioner of Social Security,

17
                    Defendant
18
19
             Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
20
     to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.
21           Plaintiff shall file her Motion for Summary Judgment/Remand on or before May 28,
22   2019.
23           SO ORDERED.
24   Dated: April 25, 2019
25                                                                    _________________________
                                                           DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28
